Citation Nr: 0616147	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-30 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a heart disorder, 
claimed as secondary to service-connected PTSD.

3.  Entitlement to service connection for a kidney disorder 
(described as kidney failure, status post kidney transplant), 
claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel
INTRODUCTION

The veteran served on active duty from September 1965 to May 
1968.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from July 2002 and June 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

This matter was last before the RO in May 2005, at which time 
it remanded the veteran's claims, including entitlement to a 
total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU), 
for the completion of additional action.  In a subsequent 
November 2005 rating decision (mailed in February 2006), the 
RO granted the veteran entitlement to TDIU.  Thus, that 
matter is not for any further consideration on appeal.  
Moreover, the Board is satisfied that all action requested on 
remand with regard to the matters remaining on appeal, as 
listed on the title page of this decision, is now complete, 
such that it may proceed with a decision on these claims.

As well, the Board observes that the veteran's original 
claims, as filed in January 2002 and October 2002, included 
claims for entitlement to service connection for  other 
disorders not listed on the title page of this decision.  To 
that end, the Board observes that while the veteran did 
initiate appeals (via the filing of notices of disagreement 
in October 2002 and August 2003 to the July 2002 and June 
2003 rating decisions, respectively) as to his entitlement to 
service connection for headaches and for the residuals of a 
stroke, after the RO released statements of the case on these 
matters in September 2003 and April 2004, the veteran did not 
perfect his appeal by including these matters on his 
September 2003 and April 2004 VA Form 9 substantive appeal 
forms.  (To the contrary, the Board observes that on these 
forms, the veteran specifically listed other claims, but not 
these matters.)   As well, these two issues were not 
addressed in any written communication from the veteran or 
his representative within the regulated time period in which 
to perfect an appeal.  See 38 C.F.R. §§ 20.200-20.202, 20.302 
(2005).  Therefore, the Board concludes that the veteran is 
not currently seeking appellate review with respect to these 
claims.  Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the appellant.  VAOPGCPREC 9-99; 
cf. Marsh v. West, 11 Vet. App. 468 (1998); see also Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In this instance, the RO 
did not certify these claims for appeal, and there is no 
indication of record that the veteran or his representative 
has been informed or is otherwise of the belief that such 
matters are in appellate status.  Accordingly, for the 
reasons stated above, the Board will not address the claims 
any further in this decision.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  The competent medical evidence of record establishes that 
currently diagnosed hypertension is aggravated by service-
connected post-traumatic stress disorder (PTSD).

3.  The competent medical evidence of record establishes that 
currently diagnosed cardiovascular disease (consisting of 
hypertension, cardiac arrhythmias, and coronary artery 
disease) is aggravated by service-connected PTSD.

4.  The competent medical evidence of record does not reflect 
that currently diagnosed kidney failure, status post kidney 
transplant, was caused or is aggravated by service-connected 
PTSD.


CONCLUSIONS OF LAW

1.  Hypertension is aggravated by service-connected post-
traumatic stress disorder (PTSD).  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. 
App. 439 (1995).

2.  Cardiovascular disease (consisting of hypertension, 
cardiac arrhythmias, and coronary artery disease) is 
aggravated by service-connected PTSD.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 
Vet. App. 439 (1995).

3.  A kidney disorder (described as kidney failure, status 
post kidney transplant) is not proximately due to, the result 
of, or aggravated by service-connected PTSD.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.310(a) (2005); Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Allen v. Brown, 7 Vet. 
App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that with respect to these claims, VA has met 
all statutory and regulatory notice and duty to assist 
provisions as related to the Veterans Claims Assistance Act 
of 2000 (VCAA) and all other applicable law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

To that end, prior to the initial adjudication of the 
veteran's claims, letters dated in March 2002 and March 2003 
fully satisfied the VCAA's duty to notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Through these letters, the veteran was made 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to his claim, and these letters also 
indicated that he should give VA any relevant information or 
evidence in his possession.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004).  

In addition, as the Board has concluded that the 
preponderance of the evidence is against the claim for 
secondary service connection of a kidney disorder, any 
questions as to notice of the appropriate disability rating 
or effective date to be assigned (i.e., in the event of an 
award of service connection) are accordingly rendered moot, 
and so no further notice is necessary prior to the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As well, because the Board has determined herein 
that secondary service connection is warranted for 
hypertension and a heart disorder.  Thus, on return of this 
matter to the RO, the veteran will be provided with due 
notice as the disability ratings and effective dates to be 
assigned for these grants, such that accordingly, no 
additional notice on those matters is required at this time.  

With regard to the VCAA's duty to assist, the Board finds 
that to the extent possible, the veteran's service medical 
records, VA medical records, and all adequately identified 
private medical records have been obtained for this claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Furthermore, there is no indication that additional 
evidence that may be relevant to the issue decided herein is 
available, but not of record.  In addition, the veteran was 
accorded VA examinations in April 2003 and June 2005.  
38 C.F.R. § 3.159(c)(4).   

Finally, as there is no indication that any VA failure to 
provide additional notice or assistance to the veteran 
reasonably affects the outcome of this case, the Board finds 
that any such error is harmless.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006).  Thus, the case is ready for 
appellate review.

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

As well, a disorder that is proximately due to or the result 
of another service-connected disease or injury warrants 
service connection on a secondary basis.  
38 C.F.R. § 3.310(a) (2005).  Accordingly, a claim for 
secondary service connection may be granted if a disorder is 
sufficiently shown to be related to another, previously 
service-connected disability.  In order to prevail on this 
issue, there must be: (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) 
medical nexus evidence establishing a connection between the 
service-connected disability and the currently claimed 
disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  
A determination as to whether these requirements are met is 
based on an analysis of all of the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection may also be established under 
38 C.F.R. § 3.310(a) for the aggravation of a nonservice-
connected disorder by a service-connected disability, to the 
extent of such aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Analysis of the Claims

The evidence available for review for this appeal includes 
the veteran's service medical records, VA outpatient 
treatment and examination reports, private medical provider 
records and statements, medical treatise information from the 
Internet, and statements and argument provided by the veteran 
and his representative in support of these claims.  In 
reaching its decision herein, the Board has carefully 
reviewed, considered, and weighed the probative value of all 
of the evidence now contained in the claims file.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting its decision, it is not required to discuss 
each and every piece of evidence in a case.  The relevant 
evidence, however, including that submitted by the veteran, 
will be addressed and/or summarized where appropriate.  

The Board first notes that the veteran specifically asserts 
that each of the disorders claimed on appeal has been 
aggravated by his service-connected PTSD, and so he desires 
service connection on a secondary basis through this theory 
of entitlement.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  
Moreover, his representative still asserts that secondary 
service connection for these disorders is warranted on a 
causal basis, i.e., because his PTSD caused (or contributed 
to) his hypertension, heart disorder, or kidney disorder 
(failure).  Id.; see also Wallin v. West, 11 Vet. App. 509, 
512 (1998).  The veteran does not, however, claim entitlement 
to service connection for these disorders on direct or 
presumptive bases.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  

VA and private medical evidence confirms that the veteran has 
a current diagnosis of hypertension (per multiple reports of 
record).  As to other heart disorders, the veteran's 
documented problems include: myocardial ischemia (per June 
2005 and April 2003 VA examiners); cardiovascular disease 
consisting of stroke history, hypertension, arrhythmias, and 
questionable coronary artery disease (per statements from 
J.R.D., M.D., F.A.C.P., in June 2005); tachycardia (per a 
December 2004 VA medical record); bilateral carotid artery 
stenosis (per a November 2004 VA medical record); cardiac 
dysrhythmias and carotid occlusion disease (per a September 
2003 VA medical record problem list); hypokinesia and 
coronary artery disease (as delineated in a November 1996 
private medical report from Deaconess Hospital) and 
cardiomegaly (per a May 1994 private chest X-ray, 
electrocardiogram (EKG), and other concurrent test reports).

Private medical evidence of record reflects that the veteran 
underwent a kidney transplant in December 1996 because of 
renal failure due to glomerulonephritis.  His medical records 
indicate that he began to have kidney problems in late 1989, 
and that after the transplant, his body initially rejected 
this transplant, but his physicians brought the problem under 
control with further care.  Current medical evidence of 
record indicates that his condition - chronic renal 
insufficiency/failure status post renal transplant - is 
stable, and does not require hemodialysis.  

The Board initially notes that there were no recorded 
complaints, symptoms, diagnoses, or treatment in relation to 
the claimed disorders in the veteran's service medical 
records, and there is also no etiological opinion of record 
purporting to relate the currently diagnosed disorders to the 
veteran's period of active duty.  As such, entitlement to 
service connection on a direct basis for the claimed 
disorders is not appropriate.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  The Board further observes that as no 
cardiovascular-renal disease, including hypertension, was 
documented to have manifested to a compensable degree within 
a year of service discharge, entitlement to service 
connection on a presumptive basis for the claimed disorders 
is again not available.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.307, 3.309. 

As to secondary service connection for these disorders in 
relation to service-connected PTSD per 38 C.F.R. § 3.310(a) 
and Wallin v. West, 11 Vet. App. 509, 512 (1998), the Board 
finds that secondary service connection is not warranted 
under this theory of entitlement.  The medical evidence of 
record confirms the existence of current disability with 
regard to all three claims.  As well, the veteran is already 
service-connected for PTSD.  However, the only medical 
etiological opinions of record that specifically address this 
theory - those of the April 2003 and June 2005 VA examiners - 
are negative.  That is, both of these examiners opined that 
the veteran's PTSD did not cause or contribute to his claimed 
disorders.  As well, the veteran's medical records as 
pertaining to his 1996 kidney transplant, and notably a 
February 1997 report, identify a 10-year history of 
hypertension as the cause for his end-stage renal disease.  
Also, the June 2005 VA examiner opined that his problems may 
be hereditary in nature, and that his failure to seek medical 
care for many years had led to his current problems.  
Accordingly, in the absence of a favorable nexus opinion, 
secondary service connection per Wallin must be denied for 
all three claims.  

As noted earlier, the theory of entitlement truly at issue in 
this case is secondary service connection on the basis of 
aggravation of a nonservice-connected disorder by a service-
connected disability, per 38 C.F.R. § 3.310(a) and Allen v. 
Brown, 7 Vet. App. 439 (1995).  To that end, there are 
several medical opinions that address whether the veteran's 
PTSD aggravates any of the disorders claimed in this appeal.  

First, an April 2003 general medical examiner, after claims 
file review, compilation of a history from the veteran, and 
clinical evaluation, listed diagnoses of essential 
hypertension, chronic renal failure with control via renal 
transplantation, and minimal myocardial ischemia (not 
requiring treatment).  Thereafter, however, this examiner 
only generally commented that the hypertension, kidney 
problem, and myocardial ischemia were not likely related to 
service-connected PTSD; he did not discuss whether the PTSD 
actually aggravates any or all of these three disorders.   

Second, in a July 2003 report, a VA staff psychiatrist who 
regularly treats the veteran for PTSD stated that his 
difficulties in dealing with minor stressors aggravates his 
cardiovascular pathology, and as a consequence, affects his 
cerebrovascular condition.  

Third, one of the veteran's physicians from St. Louis 
University Hospital, J.R.D., M.D., F.A.C.P., an Associate 
Professor of Internal Medicine, submitted two June 2005 
statements.  One June 2005 statement from Dr. D. advised that 
the veteran's medical condition (kidney failure, 
hypertension, cerebrovascular disease, and cardiac 
arrhythmias) was aggravated by his PTSD.  Then, a second June 
2005 follow-up statement by Dr. D. commented that the veteran 
suffers from many medical conditions which are impacted by 
his PTSD.  He noted that especially affected is the veteran's 
cardiovascular disease (described as stroke history, high 
blood pressure, arrhythmias, and possible coronary artery 
disease), in that stress raises high blood pressure and 
aggravates arrhythmias, thereby increasing the risk for 
another stroke or heart attack.  Dr. D. also noted that the 
veteran had a kidney transplant, and stated that its 
viability is best insured by maintaining normal blood 
pressure.  He added that the veteran must be clear in his 
thinking in order to be compliant with his complicated 
medical regimen.  

Finally, another VA examiner reviewed the veteran's claims 
file (including the aforementioned medical opinions), 
compiled a history from the veteran, and then conducted an 
abbreviated physical examination of him in June 2005.  This 
examiner observed that the July 2003 VA practitioner and Dr. 
D. both spoke to a theory of aggravation that PTSD produces 
in the human body regarding cardiovascular complications, but 
that neither of those individuals presented scientific and 
peer-reviewed research literature to objectively support his 
theoretical considerations.  This examiner concluded that in 
light of a lack of peer-reviewed scientific research that 
definitively and objectively proves that PTSD aggravates the 
veteran's conditions as stated, it was his professional 
opinion that, within a reasonable degree of medical 
certainty, it was not likely that the veteran's essential 
hypertension, chronic renal insufficiency and subsequent 
renal transplant, and minimal myocardial ischemia are 
aggravated by his PTSD.  

In addition, in June 2004, the veteran's representative 
submitted medical treatise information from the Internet, 
which in part referred to private and VA medical findings 
regarding the relationship between PTSD and cardiovascular 
disorders.

The Board finds that after review and consideration of the 
above medical reports, and in consideration of the remaining 
evidence of record and the benefit of the doubt doctrine, 
entitlement to secondary service connection for hypertension 
and cardiovascular disease (consisting of hypertension, 
cardiac arrhythmias, and coronary artery disease), on the 
basis of aggravation by service-connected PTSD, is warranted.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  On the 
other hand, the evidence of record preponderates against the 
claim for secondary service connection for a kidney disorder 
(described as kidney failure, status post kidney transplant), 
on the basis of aggravation by service-connected PTSD.  
38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310(a); Allen, supra. 

The evidence of record confirms current diagnoses of 
hypertension, cardiac arrhythmias, and coronary artery 
disease, as well as service-connected PTSD.  In addition, the 
veteran's treating mental health physician, a VA staff 
psychiatrist, and an individual who undoubtedly has some 
familiarity with his current medical health in light of this 
regular treatment, has rendered a July 2003 opinion that his 
PTSD aggravates his cardiovascular pathology.  As well, a 
private internist and associate professor, Dr. D., agreed 
with this assessment in his two June 2005 statements.  As 
noted, the April 2003 VA examiner did not provide any opinion 
as to aggravation.  In contrast, the June 2005 VA examiner 
basically indicated that without any definitive medical 
studies to support their opinions, the statements from the 
July 2003 VA practitioner and Dr. D. did not have any 
probative value, and so he concluded that in the absence of 
such information, the veteran's hypertension and myocardial 
ischemia were not aggravated by PTSD.  

The Board further notes that likewise, the June 2005 VA 
examiner did not provide or cite any definitive medical 
studies to support his own opinion that PTSD does not 
aggravate the veteran's cardiovascular problems.  Moreover, 
there is medical treatise information of record that does 
address the likelihood of a relationship between PTSD and 
cardiovascular problems.  As well, the Board notes that Dr. 
D. is employed as a professor at a teaching hospital, and 
thus finds that it is more likely than not that he has the 
requisite knowledge, training, and expertise to support his 
opinion in this case.  As well, even though the June 2005 VA 
examiner had the entire claims file for review, the Board 
again notes that the July 2003 VA psychiatrist has seen the 
veteran on multiple occasions, and observes that through his 
role as a VA doctor, he would have access to the veteran's VA 
medical information at that facility, at a minimum.  
Moreover, the particular medical question at issue, as to 
aggravation of a nonservice-connected disorder by a service-
connected disability, requires a practitioner rendering an 
opinion on that theory to have knowledge of current 
symptomatology and any noted increase as related to a 
service-connected disability, and the cardiovascular problems 
noted by the July 2003 VA psychiatrist and Dr. D. are 
additionally documented as current diagnoses in other medical 
evidence of record.  

Thus, the Board observes that the evidence as to aggravation 
of nonservice-connected cardiovascular disorders by service-
connected PTSD does not preponderate against the claim, but 
rather, is in a state of relative equipoise.  Congress has 
created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against these two 
claims, and in recognition of the aforementioned guiding 
principles and with the application of the benefit of the 
doubt rule, the Board finds that these claims should prevail.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As for secondary service connection for a kidney disorder as 
aggravated by service-connected PTSD, however, the favorable 
medical evidence of record is not as persuasive, and so the 
Board finds that the evidence preponderates against the 
claim.  Notably, only the opinions from Dr. D. and the June 
2005 VA examiner are relevant to this claim and theory of 
entitlement, because they were the only practitioners to 
address aggravation of the veteran's kidney disorder by his 
PTSD.  To that end, Dr. D. acknowledged that the veteran was 
status post kidney transplant, and implied that he was aware 
that the veteran's condition was stable, via his comment that 
the current viability of the veteran's transplant was best 
insured by maintaining normal blood pressure.  In point of 
fact, Dr. D. did not identify any additional current 
disability (aggravation) caused by PTSD; he only intimated 
that such additional disability was possible in the future, 
if the veteran's blood pressure was not maintained because of 
the effects of PTSD.  In that sense, Dr. D.'s opinion on 
aggravation does not differ from the opinion of the June 2005 
VA examiner, who determined that the veteran's kidney 
disorder is not aggravated by his service-connected PTSD.  As 
well, the remaining medical evidence of record indicates that 
post-kidney transplant, the veteran is stable, and does not 
even need to undergo hemodialysis at this point; he also 
admitted the same to the June 2005 VA examiner.  Accordingly, 
the Board concludes that entitlement to secondary service 
connection for a kidney disorder (described as kidney 
failure, status post kidney transplant), is not warranted at 
this time.  




ORDER

Service connection for hypertension, as secondary to service-
connected post-traumatic stress disorder (PTSD) on the basis 
of aggravation, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Service connection for cardiovascular disease (consisting of 
hypertension, cardiac arrhythmias, and coronary artery 
disease), as secondary to service-connected PTSD on the basis 
of aggravation, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Service connection for a kidney disorder (described as kidney 
failure, status post kidney transplant), as secondary to 
service-connected PTSD, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


